People v Gamble (2017 NY Slip Op 04140)





People v Gamble


2017 NY Slip Op 04140


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-04859
 (Ind. No. 1967/11)

[*1]The People of the State of New York, respondent, 
vJavon Gamble, appellant.


Javon Gamble, Dannemora, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and Ilisa T. Fleischer of counsel), for respondent.
Joseph F. DeFelice, Kew Gardens, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 16, 2016 (People v Gamble, 137 AD3d 1053), affirming a judgment of the Supreme Court, Nassau County, rendered April 25, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court